Conviction is for assault with intent to murder with malice aforethought, punishment assessed at five years in the penitentiary.
No bills of exception are found in the record and no complaint of the charge of the court.
There is in the record what purports to be a statement of facts, which has been examined, and it sustains the verdict and judgment. However, our attention is called by our State's Attorney's brief to the fact that said purported statement is not approved by the trial judge nor signed by the attorneys. It, of course, is not subject to being considered.
The judgment is affirmed. *Page 86